Name: COMMISSION REGULATION (EC) No 217/95 of 2 February 1995 amending Regulation (EC) No 1495/94 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: prices;  means of agricultural production;  plant product;  tariff policy;  trade
 Date Published: nan

 3. 2. 95 Official Journal of the European Communities No L 26/5 COMMISSION REGULATION (EC) No 217/95 of 2 February 1995 amending Regulation (EC) No 1495/94 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EC) No 3375/93 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EC) No 1495/94 (3) fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1 665/72 (4) as amended by Regulation (EEC) No 2811 /86 (% requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 1495/94 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 3 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1995. For the Commission Franz FISCHLER Member of the Commission ( ») OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 303, 10 . 12. 1993, p. 9. (3) OJ No L 161 , 29. 6. 1994, p. 22. (4) OJ No L 175, 2. 8 . 1972, p. 49 . 0 OJ No L 260, 12. 9. 1986, p. 8 . No L 26/6 Official Journal of the European Communities 3 . 2. 95 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 ke) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 16,66 404 18,23 064 24,63 066 42,14 068 42,14 1 1005 10 13 3,864 091 3,864 090 3,864 093 4,975 092 6,641 388 17,27 063 26,20 061 31,72 066 33,76 404 45,89 068 45,89 2 1005 10 15 8,694 061 17,99 092 27,29 093 35,50 090 I 35,50 091 80,49 512 81,32 052 92,98 063 105,03 404 109,28 388 110,61 064 133,72 066 169,90 524 I 169,90 3 ') The countervailing charge may not exceed 4 % of the customs value. 2) Origin identification : 1 Other countries with the exception of Argentina, Bosnia ­ Herzegovina, Croatia, Chile, Slovenia, the territory of the former Yugoslav Republic of Macedonia and the United States 2 Other countries with the exception of Japan, Argentina, Hungary, Turkey, Chile and the United States 3 Other countries with the exception of Argentina, Bulgaria and the United States 052 Turkey 061 Czech Republic 063 Slovak Republic 064 Hungaiy 066 Romania 068 Bulgaria 090 The territory of the former Yugoslav Republic of Macedonia 091 Slovenia 092 Croatia 093 Bosnia-Herzegovina 388 South Africa 404 Canada 512 Chile 524 Uruguay